Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach the combinations of limitations in the independent claims 1, 9 and 17 including “displaying a user interface that includes a plurality of panes, including a data flow pane and a data grid pane, wherein the data flow pane includes a flow diagram including a plurality of linked nodes, each node specifying a respective operation and a respective intermediate data set generated upon execution of the respective operation; in response to user selection of a node in the flow diagram, displaying, in the data grid pane, a data grid comprising a portion of the intermediate data set corresponding to the user-selected node; receiving user input on a first cell in the data grid that changes a first data value v1 for the first cell to a first modified data value w1, wherein the first cell forms an intersection between a first column and a first row of the data grid; and in response to receiving the user input: determining a modification formula f corresponding to the user input determining a modification rule that identifies a subset of the intermediate set for which the modification formula should be applied; inserting a new node into the flow diagram immediately after the user selected node in execution sequence, wherein the respective operation of the new node is the modification formula f applied to the subset…”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        4/9/2021



/ALEX GOFMAN/Primary Examiner, Art Unit 2163